Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00011-CV

                                     J. Felix GONZALEZ-LIMON,
                                                Appellant

                                                     v.

                                           Ruth GONZALEZ,
                                                Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-06392
                            Honorable David A. Canales, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 19, 2014

AFFIRMED

           The sole issue raised in this appeal is whether the trial court erred in finding that J. Felix

Gonzalez-Limon gave his interest in the real property located at 1226 Patton Boulevard (the

“Property”) to Ruth Gonzalez. We affirm the trial court’s judgment.

                                              BACKGROUND

           Gonzalez-Limon and Gonzalez were married in 2004 and purchased the Property in March

of 2009. In June of 2009, Gonzalez-Limon executed a warranty deed conveying his interest in the

Property to Gonzalez. In 2013, a bench trial was held on the merits of the original petition for
                                                                                        04-14-00011-CV


divorce filed by Gonzalez. Gonzalez testified that Gonzalez-Limon agreed to convey the Property

to her in order to obtain tax exempt status for the Property based on Gonzalez’s disability.

Gonzalez-Limon did not testify. At the conclusion of the trial, the trial court found that Gonzalez-

Limon gifted his interest in the Property to Gonzalez. Gonzalez-Limon appeals.

                                             DISCUSSION

       “A gift is a transfer of property made voluntarily and gratuitously, without consideration.”

In re Marriage of Skarda, 345 S.W.3d 665, 671 (Tex. App.—Amarillo 2011, no pet.); see also

Mora v. Mora, No. 04-12-00638-CV, 2014 WL 769441, at *7 (Tex. App.—San Antonio Feb. 26,

2014, no pet.) (mem. op.); Magness v. Magness, 241 S.W.3d 910, 912 (Tex. App.—Dallas 2007,

pet. denied). “The existence of a gift requires sufficient proof of: (1) intent to make a gift; (2)

delivery of the property; and (3) acceptance of the property.” In re Marriage of Skarda, 345

S.W.3d at 671; see also Mora, 2014 WL 769441, at *7; Magness, 241 S.W.3d at 912. “The intent

of the donor is the principal issue in determining whether a gift was made.” In re Marriage of

Skarda, 345 S.W.3d at 671; see also Mora, 2014 WL 769441, at *7.

       “A deed for property from one spouse as grantor to the other spouse as grantee creates a

rebuttable presumption that the grantee spouse received the property as separate property by gift.”

In re Marriage of Skarda, 345 S.W.3d at 671; see also Mora, 2014 WL 769441, at *7; Magness,

241 S.W.3d at 912. “The presumption may be rebutted by proof the deed was procured by fraud,

accident, or mistake.” Magness, 241 S.W.3d at 912-13; see also Mora, 2014 WL 769441, at *7.

“Whether property given by one spouse to the other is a gift and the recipient’s separate property

is a fact-intensive decision.” In re Marriage of Skarda, 345 S.W.3d at 671; see also Mora, 2014

WL 769441, at *7. The trial court, as the fact-finder in this case, is the sole judge of the credibility

of the witnesses and may accept or reject any or all of a witness’s testimony. In re Marriage of

Skarda, 345 S.W.3d at 672; see also Mora, 2014 WL 769441, at *7; Magness, 241 S.W.3d at 913.
                                                  -2-
                                                                                        04-14-00011-CV


       In this case, Gonzalez-Limon signed a deed as grantor conveying his interest in the

Property to Gonzalez as grantee, thereby creating a rebuttable presumption that Gonzalez received

the Property as separate property by gift. See Mora, 2014 WL 769441, at *7; In re Marriage of

Skarda, 345 S.W.3d at 671; Magness, 241 S.W.3d at 912. Although the record contains evidence

that Gonzalez-Limon agreed to the conveyance to obtain tax exempt status for the Property, the

record contains no evidence that the agreement was procured by fraud, accident, or mistake. See

Magness, 241 S.W.3d at 912-13. Because the record contains no evidence to rebut the presumption

that Gonzalez received the Property as separate property by gift, the trial court did not err in finding

that Gonzalez-Limon gifted his interest in the Property to Gonzalez. See Magness, 241 S.W.3d at

912-13; see also In re Marriage of Skarda, 345 S.W.3d at 672.

                                            CONCLUSION

       The trial court’s judgment is affirmed.

                                                   Marialyn Barnard, Justice




                                                  -3-